Citation Nr: 1720822	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  11-26 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for squamous cell carcinoma of the right ear, claimed as tumor of the right ear.

2. Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for lesion on back, claimed as tumor on back.

3. Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for chronic myeloid leukemia (CML).

4.  Entitlement to a disability rating in excess of 30 percent for post-traumatic stress disorder (PTSD).

5.  Entitlement to service connection for bilateral hearing loss.

6.   Entitlement to service connection for bilateral tinnitus.

7.  Entitlement to service connection for multiple myeloma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. R. Gitelman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 until March 1971.  From March 1970 until January of 1971 the Veteran served in Vietnam.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a November 2008 rating decision issued by the VA Regional Office (RO) in Montgomery, Alabama that declined to reopen the Veteran's claims for service connection for a squamous cell carcinoma of the right ear, claimed as a tumor; a lesion on his back, claimed as a tumor; and, CML.  

For the reasons set forth below, the Veteran's request to reopen the original claims is denied.

The issues of entitlement to an increased disability rating for PTSD, as well as entitlement to service connection for bilateral hearing loss, bilateral tinnitus and multiple myeloma is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.
   

FINDINGS OF FACT

1. Evidence submitted since the July 2006 rating decision is not new and material and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for squamous cell carcinoma of the right ear, claimed as tumor of the right ear.

2.  Evidence submitted since the July 2006 rating decision is not new and material and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a lesion on the back, claimed as a tumor on the back.

3.  Evidence submitted since the July 2006 rating decision is not new and material and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for CML.


CONCLUSIONS OF LAW

1. New and material evidence has not been received to reopen the previously denied claim of entitlement to service connection for squamous cell carcinoma of the right ear, claimed as tumor of the right ear.  38 U.S.C.A. § § 5108, 7105(c) (West 2014); 38 C.F.R. § 3.156(a) (2016).

2. New and material evidence has not been received to reopen the previously denied claim of entitlement to service connection for lesion on back, claimed as tumor on back.  38 U.S.C.A. § § 5108, 7105(c) (West 2014); 38 C.F.R. § 3.156(a) (2016).

3. New and material evidence has not been received to reopen the previously denied claim of entitlement to service connection for CML. 38 U.S.C.A. § § 5108, 7105(c) (West 2014); 38 C.F.R. § 3.156(a) (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016). For claims to reopen, the VA is required to provide the Veteran with generic notice - that is, the type of evidence needed to substantiate the claim. See VAOPGCPREC 6-2014 (Nov. 21, 2014); see also Wilson v. Mansfield, 506 F. 3d 1055 (Fed. Cir. 2007); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). These notice requirements were accomplished in a letter sent in May 2008.

VA also has a duty to assist the Veteran in the development of a claim. This duty includes assisting the Veteran in the procurement of service treatment records and other pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016). Here, the Veteran's service treatment records, personnel records and post-service VA and private treatment records have been associated with the claims file. Additionally, the Veteran has not identified any records that have not been requested or obtained in regards to the issues being decided below. 

In regard to the Veteran's claims to reopen, the Board notes that the duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach in a claim to reopen until/unless the previously denied claim is reopened. 38 C.F.R. § 3.159(c)(4)(iii) (2016). See Paralyzed Veterans of America, et. al., v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003). As the Board has determined that the claims may not be reopened, a discussion of the necessity and/or adequacy of examination reports is not necessary. 

The Board thus finds that all necessary development has been accomplished and appellate review may proceed. See Bernard v. Brown, 4 Vet. App.  384 (1993).

New and Material Evidence

General Legal Criteria

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim." 

Under 38 C.F.R. § 3.156 (a), evidence is considered "new" if it was not previously submitted to agency decision makers. "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992). In Shade v. Shinseki, 24 Vet. App. 110, 117(2010), the Court held that, when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.

Squamous cell carcinoma of the right ear

The Veteran's claim for entitlement to service connection for squamous cell carcinoma of the right ear, claimed as a tumor of the right ear, was denied in a July 2006 rating decision.  That denial relied in part on the absence of any evidence reflecting complaints for, or the diagnosis and/or treatment of, such a skin condition during the Veteran's service.  Additionally, it was noted that in an April 2006 VA examination the examiner found it less likely than not that the condition, diagnosed as squamous cell carcinoma in 2006 and first appearing several years prior, well after the Veteran's separation, was caused by exposure to the herbicide Agent Orange.  The examiner noted that there was no evidence this sort of carcinoma was one of those associated with Agent Orange.  Further, the examiner indicated that such carcinomas are commonly linked to cumulative lifelong sun exposure.

Lesion on the back

The Veteran's claim for entitlement to service connection for the lesion on his back, claimed as a tumor, was denied in the same July 2006 rating decision as the one that denied the Veteran's squamous cell carcinoma service connection claim.  As with that claim as well, there was no evidence of complaints, treatments or diagnoses regarding this condition in the Veteran's service treatment records.  This lesion was identified and removed in the 1990's, still well after the Veteran's separation, but no pathology report was found in the records.  The examination does note that the Veteran referred to the lesion as "skin cancer," but there was no documentation offered in support of this assertion.  As a result, the examiner in the April 2006 VA examination offered no opinion with respect to its association with Agent Orange exposure, but the rating decision did note that it did not manifest during, or within one year after, the end of the Veteran's service.  The April 2006 VA examination also noted that it was not then causing the Veteran any problems and there had been no recurrence.  With respect to both the back lesion and the squamous cell carcinoma condition, the examiner indicated that they were "superficial" and did not adhere to the underlying tissue, that there was no evidence of "breakdown," and that they caused no functional impairment.   

Chronic myeloid leukemia	

The Veteran's CML, also denied in the July 2006 rating decision, was first noted when a high white blood count was found on a preoperative lab report prepared in connection with an operation he was going to have to respond to a fracture following an accident in 2003.  After testing, CML was diagnosed.  Again, the condition was not reflected in any complaints, treatment or diagnosis in the Veteran's service treatment records.  Again, it first manifested well after the Veteran's separation from service.  Additionally, the April 2006 VA examination report indicates that CML is not one of the forms of cancer presumptively associated with Agent Orange exposure, and there is no other evidence of such an association. 

With repect to each of the claimed conditions, the Veteran filed no appeal until the 
May 20, 2008 claim.  As the notification letter regarding the rating decision was mailed on August 1, 2006, the decision became final one year from that date.   38 C.F.R. §§ 20.302(a), 20.1103 (2016).  The Veteran's May 2008 communication is thus construed as a request to reopen the original claims, the determination of which depends on whether new and material evidence has been submitted.  In a May 2008 letter, the Veteran was notified of the need to submit additional materials in order to reopen the claims.

As is reflected in the above discussion, at the time of the ratings decision, the evidence of record consisted of the Veteran's service records for the entire duration of his service, as well as the VA and private treatment records reflecting the post-separation diagnosis of, and treatment for, each of the claimed conditions.  In addition to these records, the April 2006 VA examination report evidenced the examiner's impressions of the Veteran's conditions at that time as well as the Veteran's communications about his condition and medical history.  

The Board does find that some of the evidence received since the July 2006 rating decision is new in that it was not previously of record.  There are new treatment records from the Tuscaloosa, Alabama VAMC, as well as private treatment records from the Anderson Cancer Center and the Princeton Baptist Medical Center.  Much of this material, however, concerns medical conditions other than the ones here in issue, and those that involve the Veteran's CML and/or the treated skin issues  largely reflect the various treatment, diagnostic and monitoring activities related to these conditions, such as the calibration of medication types and levels and the conducting of diagnostic tests to evaluate any progression of the conditions.  While not, strictly speaking, duplicative, in that they indicate new observations regarding these matters, they are no different in type from other similar medical records available for review at the time of the rating decision in that they do not offer any material information that could be used to derive new evaluations about the likelihood that these conditions are in any way related to the Veteran's service.  No more material is the September 2010 submission by the Veteran of selected pages from a Merck Manuals Online Medical Library, last edited in June 2008, offering discussion of chronic leukemia.

In its April 2017 Appellate Brief Presentation, the Veteran's representative calls to the Board's attention a January 2009 notice of disagreement and an August 2011 VA Form 9.  The latter is merely a recitation of the Veteran's view that he is entitled to service connection for the conditions at issue.  The former is an assertion of his belief that the conditions are the result of exposure to Agent Orange.  The Board does note these assertions, but points out that while the Veteran's views on these points are entirely credible, they concern areas not demonstrated by any evidence of record to be within his range of competence.  In one case, he offers a legal opinion about the applicability of a set of facts to prevailing law.  In the other, he provides a medical diagnosis as to the etiology of his condition.  The Board does not find these statements to constitute new and material evidence, as defined above.

As no additional evidence is new and material, the service conection claims for CML, and back and right ear tumors are not reopened. 


ORDER

As new and material evidence has not been received, the previously denied claim of entitlement to service connection for squamous cell carcinoma of the right ear, claimed as tumor of the right ear is not reopened; the appeal is denied.

As new and material evidence has not been received, the previously denied claim of entitlement to service connection for lesion on back, claimed as tumor on back is not reopened; the appeal is denied.

As new and material evidence has not been received, the previously denied claim of entitlement to service connection for chronic myeloid leukemia is not reopened; the appeal is denied.


REMAND

In December 2010, the RO issued a rating decision denying service connection for bilateral hearing loss, bilateral tinnitus, and multiple myeloma.  In addition, service connection for PTSD was granted, with a disability rating of 30 percent effective October 30, 2009.  In separate submissions, each received January 21, 2011, the Veteran expressed his disagreement with the three denials of service connection and with the rating associated with PTSD.  The present record does not reflect the issuance of a statement of the case (SOC) in response to these claims.

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that where a notice of disagreement is filed but an SOC has not been issued, the Board must remand the claim to the agency of original jurisdiction so that an SOC may be issued.  So it is in this case.  Accordingly, this case is remanded so that the agency of original jurisdiction (AOJ) may issue an SOC on the issues of entitlement to service connection for bilateral hearing loss, bilateral tinnitus and multiple myeloma, as well as the initial rating granted to the service-connected PTSD. 

Accordingly, the case is REMANDED for the following action:

The RO should issue an SOC to the Veteran, with a copy to his representative, addressing the Veteran's claims for 

(i) Entitlement to service connection for bilateral hearing loss;
(ii) Entitlement to service connection for bilateral tinnitus;
(iii) Entitlement to service connection for multiple myeloma; and
(iv) Increased rating from 30 percent for PTSD.

The Veteran is advised that a timely substantive appeal will be necessary to perfect an appeal to the Board concerning these claims.  38 C.F.R. § 20.302(b) (2016).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


